On Petitions for Rehearing.
PER CURIAM.
The grounds set forth for these applications consist mainly in assertions that certain of the conclusions reached in our opinion of December 20, 1917, are erroneous. The arguments in support of these assertions are to a great extent either arguments made in substance at-the hearing or such as might then have been made if regarded as important; and however appropriate upon a rehearing, if granted, they do not seem to us appropriate for the purpose of showing that essential feaiures of the case have been, overlooked or misunderstood.
1. The conclusions stated in paragraph IS of the opinion are those first complained of by the petitioner. The Trust Company’s reliance upon the propositions that the New York court referred to had jurisdiction over the mortgage trustees, the mortgage and. the mortgaged property, and that its decree was entitled to full faith and credit, seems to us sufficiently dealt with and disposed of by what is said in the opinion. We cannot regard the Trust Company as entitled to claim that these contentions have not been duly considered.
[12] 2. The conclusions stated in paragraph 16 (2) of the opinion are those of which the petitions next complain.
Assuming that the stipulation between counsel before Hatch’s deposition was taken should properly have been included with his deposition in the record, as it was not, it could have been considered by this court only upon llie assumption that it was before the District Court when the ruling was made at the trial admitting Hatch’s tabulation from and testimony about the books referred to, notwithstanding the fact that the books themselves were not then produced before the jury; and we should still be unable to find sufficient ground for holding erroneous xhc ruling made hy the District Court, in view of the facts of the case as then before it. The proper time to cross-examine Hatch upon his testimony regarding the books was when he gave his deposition, having them before him. We do not think that the stipulation as to the reservation of objections, without distinct notice that production of the books would be insisted on when the deposition was used, could justly have been treated as entitling the Trust Company to decline the opportunity for cross-examination then offered, and at the trial, having raised no such objection before, the auditor, to accomplish the exclusion of Hatch’s testimony regarding the books because of their nonproduction with his deposition.
Testimony like Hatch’s regarding these books is, generally speaking, admissible without production before the jury of the original books *860themselves, provided only that the books are at hand, or accessible to the opposing party if the occasion seems to require it. In the case of these books, the bookkeeping had been done under the general control and supervision of the Trust Company’s officers or officials who constituted the controlling force in the Railroad Company’s management. Under the circum.stances shown, which include the Trust Company’s relation to the Cuban enterprises referred to in paragraph 9 of the opinion, and to this Railroad Company; its at least quasi custody of the books, and Hatch’s relations to the Trust Company and to the Cuban enterprises; and in view of the unseasonableness of the objection based on their nonproduction at the trial—we deem it a question of little substance whether the books, or any of them, were in New York or in Cuba when Hatch testified. We find nothing to show that his tabulation included anything which could not have been found on the books kept in New York.
3. The remaining conclusions whereof the petitions complain are those set forth in paragraph 9 of the opinion. In what is urged regarding them, we find nothing more than reiteration of arguments already fully considered and passed upon. A statement made in-the opinion that “he [Bennett] was a stockholder in the company” is contradicted, and the assertion is made that there was no evidence to that effect. We think the statement fully warranted by the testimony of Randall, the Trust Company’s trust.officer, given by him when called as a witness in rebuttal 'by the Trust Company. During his cross-examination he said, among other things, in answer to X-Q. 55, on page 787 of the record:
“Bennett was a stockholder in the Knickerbocker Trust Company for a small amount. The stock in 1905 and 1906 was worth $1,000 a share.”
'No judge who concurred in the judgments heretofore rendered desiring that the present petitions for rehearing should be granted, they are denied.